Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to applicant’s amendment to claim 6 and the accompanying remarks, it is agreed that the prior art of record fails to teach or suggest the method and apparatus utilizing a sensing and alarm component detecting that the physical barrier is being tampered with, and then, energizing the electric barrier lining an interior of the ceiling, floor, walls using a source of electricity disposed within the barrier as set forth in independent claims 6 and 9. Accordingly, claims 6-9, 11-16 and 18-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675